  Case 1:16-cv-05158-NGG-LB Document 81 Filed 12/11/19 Page 1 of 2 PageID #: 1498




                                                           December 11, 2019

BY ECF
Hon. Nicholoas G. Garaufis
United States District Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re: Force, et al. v. Facebook, Inc.
           Case no. 16-cv-5158(NGG)(lb)

Dear Judge Garaufis,
       We represent the plaintiffs in the matter referenced above.
        The plaintiffs filed a Rule 60(b) motion to vacate judgment on August 16, 2018 (Dkt. 71). On
March 31, 2019 this Court stayed that motion pending disposition of plaintiff’s appeal in the Second
Circuit (Dkt. 79). On October 18, 2019 the Second Circuit issued its mandate affirming this Court’s
judgment (Dkt 80). On October 22, 2019 this Court entered a minute order lifting the stay and directing
the parties to submit a joint letter advising the court of the effect of the Second Circuit’s ruling on the
pending motion. On December 9, 2019 the Court entered a further order setting December 20, 2019 as
the deadline for that joint letter.
        Plaintiffs’ position is that the pending motion remains viable and should be considered by the
Court regardless of the Second Circuit’s decision since the pending motion put before the Court
significant new information that had not been available when the motion was originally heard and with
this new material in the record the Court might well reach a different conclusion.
        Further, we wish to inform the Court that the Second Circuit’s decision is being appealed to the
United States Supreme Court. The petition for a writ of certiorari is presently due January 13, 2020.
Plaintiffs respectfully submit that just as this Court stayed this matter while plaintiffs pursued their
appeal in the Second Circuit, it makes sense to stay this matter again until the plaintiffs’ appeal to the
Supreme Court is concluded.
       Facebook has informed me that its position is as follows: “Plaintiffs’ pending Rule 60(b) motion
was definitively resolved by the Second Circuit’s decision and is moot, but Facebook does not oppose
 Case 1:16-cv-05158-NGG-LB Document 81 Filed 12/11/19 Page 2 of 2 PageID #: 1499

 THE BERKMAN LAW OFFICE, LLC                                        December 11, 2019
                                                                    Page 2 of 2


plaintiffs’ request for a further stay of proceedings on the motion pending the Supreme Court’s
disposition of their forthcoming petition for a writ of certiorari.”
      The parties thank the Court for its efforts in this matter.


                                                     Respectfully yours,


                                                     Robert J. Tolchin
